t c memo united_states tax_court victor m vazquez jr petitioner v commissioner of internal revenue respondent docket no filed date victor m vazquez jr pro_se michael w lloyd and christopher l neal for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure at unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the time he filed his petition petitioner resided in aurora colorado the sole issue is whether petitioner is required to include in his gross_income an amount_paid by the u s army army in satisfaction of a portion of his existing student_loan balance the facts may be summarized as follows prior to enlisting in the army petitioner incurred student loans to finance his undergraduate degree petitioner enlisted in the army on date an enactment known as the department of defense educational loan repayment programs u s c sec authorizes the secretary of defense to repay certain student loans in exchange for service performed on active_duty as an enlisted member in a military specialty specified by the secretary during petitioner completed a year_of_service on active_duty in the army in as a result of the prior year's service the army paid dollar_figure toward petitioner's outstanding student_loan balance the army loan repayment on a federal_income_tax return petitioner did not report any income as a result of the army loan repayment in the notice_of_deficiency respondent determined that petitioner failed to include the army loan repayment in his gross_income sec_61 defines gross_income broadly as all income from whatever source derived the supreme court has given a liberal construction to this broad phraseology in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 gross_income specifically includes compensation_for services and income_from_discharge_of_indebtedness sec_61 a payment by an employer in satisfaction of a liability of an employee generally constitutes taxable_income to the employee 279_us_716 80_tc_804 while congress may provide for exclusions from gross_income such exclusions are matters of legislative grace and are construed narrowly 966_f2d_668 fed cir see also 28_tc_1061 affd 253_f2d_849 8th cir a taxpayer seeking a deduction or exclusion must be able to point to an applicable statute and show that he comes within its terms see 292_us_435 petitioner has not argued that any specific statutory exclusions apply to exempt the payment from gross_income and we are not aware of any that apply petitioner however argues that he has been unfairly treated because military personnel in other professions such as nurses and doctors receive tax exempt educational subsidies assuming arguendo that petitioner's characterization of the law is correct his remedy lies with congress we are not at liberty to create exceptions to the internal_revenue_code see id pincite thus we conclude that the army loan repayment constitutes gross_income within the meaning of sec_61 petitioner also argues that the imposition of interest is inappropriate since he did not receive a form_w-2 reflecting the army loan repayment and therefore had no way of knowing that the army loan repayment constituted gross_income generally this court has no jurisdiction in a deficiency proceeding over interest questions 95_tc_209 sec_7481 provides that this court may redetermine interest but only after the decision in a case has become final the interest has been assessed and the taxpayer has paid the interest in dispute see 107_tc_249 these conditions are not present in this case furthermore while sec_6404 added by sec_302 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 authorizes this court to review the secretary's failure to abate interest with respect to requests for abatement made after date under sec_6404 petitioner has not shown that he has made such a request see rule b coffield v commissioner tcmemo_1996_365 to reflect the foregoing decision will be entered for respondent
